Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/312208 
    
        
            
                                
            
        
    

Parent Data16312208, filed 06/24/2019 is a national stage entry of PCT/JP2017/023162, International Filing Date: 06/23/2017claims foreign priority to 2016-124992, filed 06/23/2016



Claims 1 and 3-6 are pending.
New claims 6 was added.
.

Final Office Action


RN   74-79-3 ZCAPLUS     
CN   L-Arginine (CA INDEX NAME)
  

    PNG
    media_image1.png
    170
    349
    media_image1.png
    Greyscale

RN   74-79-3 ZCAPLUS
CN   L-Arginine (CA INDEX NAME)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim  6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  1,  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 is drawn to “The method according to Claim 1, wherein the pharmaceutical
composition is a therapeutic treatment of a physical symptom exhibited by the animal.”
Claim 6 does not limit claim 1. 

35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 (a) as being unpatentable Nakayama, I et al. "Inhibition of Polyglutamine Aggregation by Arginine and its Effect on a Polyglutamine Disease mouse,” Bulletin of the Japanese Society for Neurochemistry 45(2—-3):455, August 2006, IDS dated 01/25/2019  (3 pages)  ref -14), and  Deckel et al. ((Dietary arginine alters time of symptoms onset in Huntington’s disease transgenic mice, brain research, 2000, vol. 875, p. 187-195, IDS ref. dared 01/25/2019, 3-pages).  See the entire documents.  
Determining the scope and contents of the prior art (MPEP 2141.01)

	In regards to claims 1 and 3-6  ,Nakayama et al. (page 455, English translation) teaches that the polyglutamine (PolyQ) diseases are a class of inherited neurodegenerative diseases including Huntington disease and various types of spinocerebellar ataxia, which are caused by expansion of a CAG repeat coding for glutamine within each responsible gene. As the common molecular pathogenesis of these diseases, expansion of the PolyQ stretch causes misfolding of the responsible protein leading to formation of insoluble aggregates, eventually resulting in, neurodegeneration.  The reference teaches that arginine was found better among other were tested for their ability to inhibit PolyQ protein aggregation in vitro and for their therapeutic potential against a mouse model of the PolyQ diseases. 
	In regards to claim 3, Nakayama et al. teaches that the polyglutamine (polyQ) diseases are a class of inherited neurodegenerative diseases including Huntington disease and various types of spinocerebellar ataxia, which are caused by expansion of a CAG repeat coding for glutamine within each responsible gene. (Page 455, translation).
In regards to claim 1. Nakayama et al. teaches daily dose of arginine teaches at 2-6% of arginine or arginine hydrochloride, no significant improvement in motor nerve was found.  It teaches therapeutic effect of oral administration of arginine to a mouse model of Huntington disease (R6/2), R6/2 mice administered with 6% from 4 weeks of age was not effective. (English translation p-455).
Nakayama teaches dose of arginine teaches arginine or arginine hydrochloride.  
 
Ascertaining the differences between the prior art and the claims at issue
Nakayama et al. teaches that the polyglutamine (polyQ) diseases are a class of inherited neurodegenerative diseases including Huntington disease and various types of spinocerebellar ataxia, which are caused by expansion of a CAG repeat coding for glutamine within each responsible gene. (Page 455, translation).  
Nakayama does not explicitly teach about daily dose as in claim 4, administering effective amount of arginine.   
In regards to claim 4 daily dosage of arginine, Deckel et al teaches that 1.2% arginine HD group showed reduced body weight loss, better motor functioning and fewer changes in cerebral blood flow (CBF) compared to the (c) to 5% arginine HD group. 
 Deckel et al teaches rotarod performance test results were better when Huntington's disease model mice were fed a diet containing (a) 0% arginine (b) 1.2% and  (c) 5% arginine; (Abstract).
Deckel teaches that: 
(a) 0% arginine diet demonstrated no loss in body weight and had no changes in CBF in HD relative to controls.
(b) 1.2% arginine HD group showed reduced body weight loss, better motor functioning and fewer changes in cerebral blood flow (CBF) compared to the (c) to 5% arginine HD group. 
Deckel et al. teaches that an increase in cerebral blood flow was observed when Huntington's disease model mice were fed a diet containing arginine; and that the oral ingestion of arginine is effective in neurodegenerative disease patients, particularly Huntington's disease patients (abstract, page 189, right column to page 190, right column, fig. 2b, 3).  
It would have been obvious to one skilled in the art at the time the invention was filed would have reasonable expectation of success to find an appropriate dose of arginine and effective amount of arginine as needed depending on severity of disease.  Method of administration, timings, doses, duration is considered obvious to those of ordinary skill in the art. A person skilled in the art would readily optimized the effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. 
	In regards to claim 5, Deckel et al teaches supplementation of arginine in a solvent both reference teach water and hydrochloride salt of arginine. The composition containing 1.2%-arginine was found better in increasing the cerebral blood flow.  	

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)
	It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to treat PolyQ disease such as inherited spinocerebellar ataxias, dentatorubral palliodoluysian atrophy, or spinal bulbar muscular atrophy by arginine.
Nakayama et al polyglutamine diseases are neurodegenerative diseases such as Huntington's disease and spinocerebellar ataxia that the common molecular pathology in these diseases is polyglutamine aggregation; that although arginine prevents polyglutamine aggregation in vitro.  Deckel et al. provides the appropriate amount 1.2% arginine HD group showed reduced body weight loss, better motor functioning and fewer changes in cerebral blood flow (CBF) compared to the (c) to 5% arginine HD group.   Therefore, one skille din the art would follow the teachings of Deckel for appropriate amount of arginine I, e 1,2% because best results were obtained. (See example as cited above).
A person skilled in the art would have motivation to apply the teachings of Nakayama et al and Deckel et al because it teaches that oral ingestion of arginine was more effective in neurodegenerative disease patients.  It would have been obvious to one skilled in the art at the time the invention was filed of reducing the dose of arginine taught by Deckel et al. and of testing and confirming the results in a polyglutamine disease such as Huntington’s disease or spinocerebellar ataxia or spinocerebellar ataxia.. Deckel et al. teaches that an increase in cerebral blood flow was observed when Huntington's disease model mice were fed a diet containing arginine; and that the oral ingestion of arginine is effective in neurodegenerative disease patients, particularly Huntington's disease patients.
Since the Nakayama et al and Deckel et al. teaches that motor function improve in a polyglutamine disease such as spinocerebellar ataxia where a low concentration of 100 mM or 10 mM of arginine is administered.  .
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to claimed method for treating a PolyQ disease by administering or ingesting to an animal having the PolyQ disease, wherein the pharmaceutical composition contains arginine suffering when PolyQ disease is inherited spinocerebellar ataxias, dentatorubral palliodoluysian atrophy, or spinal bulbar muscular atrophy is considered obvious.  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
           
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Amendments in claims

Claims were amended however, the support of the amendments  in the speciation was not provide  The MPEP § 2163.1.A.3. (b) states, “when filing amendment an applicant should show support in the original disclosure for new or amended claims” and “[ilf the originally filed disclosure does not provide support for each claim limitation, or if annulments which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.1.B,“While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental
factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.


Response to Remarks

Applicants response filed on 01/31/2022 is acknowledged. Amendments in claims were entered.  Rejection undr 1112(b) was withdrawn because claims war emended. Obviousness rejection is maintained.

Applicant’s arguments were fully considered. and found persuasive in-part. In order to expedite the prosecution, Applicant may consider calling the Examine to discuss  remaining issues, new claim 6 was  added.  
Obvious ness rejections maintained. 
Elected species inherent spinocerebellar ataxias was not found allowable. .   Spinocerebellar ataxias (SBA) is a generic name. Claim 6 is drawn to method according to Claim 1, wherein the pharmaceutical composition is a therapeutic treatment of a physical symptom exhibited by the animal.
Amended claims are drawn to method of treating inherited spinocerebellar ataxias, dentatorubral palliodoluysian atrophy, or spinal bulbar muscular atrophy.

 Examples 1 and 2 describe the effect of Arginine on Protein Aggregation Rate the results of FRET analysis and FCS analysis, these results indicate that arginine inhibits the toxic .beta.-sheet conformational transition and oligomer formation of the PolyQ protein, and hence suggest that arginine has an ability to interfere with the initial processes of PolyQ protein aggregation in which misfolded PolyQ proteins exert neuronal toxicity. [0100].

Example 3 describes the administration of arginine to the PolyQ disease model flies and nematodes, it is clear that arginine exerts therapeutic effects in vivo in invertebrate models of the PolyQ diseases via the inhibition of PolyQ protein oligomerization and aggregation. [0113].

Example 4 is drawn to oral administration of arginine to SCA1 mice improves motor dysfunction and suppresses the formation of PolyQ inclusion bodies in the brain. From these results, it is clear that arginine has a therapeutic effect on the PolyQ diseases. [0127].Example 5 is drawn to treating SBMA mice with arginine,  Arginine treatment on wild 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628